United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, DISTRICT OFFICE,
Omaha, NE, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0880
Issued: January 6, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On February 22, 2019 appellant filed a timely appeal from a November 16, 2018 decision
of the Office of Workers’ Compensation Programs (OWCP) under File No. xxxxxx094. The Clerk
of the Appellate Boards assigned Docket No. 19-0880.
On April 4, 2018 appellant, then a 59-year-old custodian, filed an occupational disease
claim (Form CA-2) alleging that she was working when an object weighing between 200 and 300
pounds fell on top of her. Appellant asserted that this resulted in a labrum tear, meniscal tear,
sprain, unspecified ligament injury to her left ankle, left talar dome osteochondral lesions, and
aggravation of bicipital tendinitis. She noted that she first became aware of her conditions and
realized their relation to her federal employment on June 14, 2015.1

1

Appellant has a prior claim for a June 14, 2015 traumatic injury under OWCP File No. xxxxxx634 which was
accepted for left knee contusion, left knee abrasion, and lower back strain. She also has a prior claim for an August 14,
2015 traumatic injury under OWCP File No. xxxxxx362 alleging injuries to her left knee, which was denied and a
claim for an August 20, 2015 traumatic injury under OWCP File No. xxxxxx836, which was accepted for left ankle
sprain and left talar dome osteochondral lesions. OWCP File Nos. xxxxxx634, xxxxxx362, and xxxxxx836 have been
administratively combined with the later serving as the master file. The present claim, OWCP File No. xxxxxx094,
has not been administratively combined with those claims.

In a May 21, 2018 development letter, OWCP noted that appellant had filed an
occupational disease claim for a left knee injury. It noted, however, that the record was unclear as
to whether appellant was claiming a new occupational disease due to new exposure or a recurrence
due to a previously accepted work injury. OWCP asked that appellant clarify the type of injury
she experienced. It also requested additional factual and medical evidence from appellant and
provided a questionnaire for her completion. OWCP afforded her 30 days to respond.
On June 8, 2018 appellant completed the questionnaire provided by OWCP and requested
in writing that her claim be converted from one for an occupational disease under OWCP File No.
xxxxxx094 to one for a recurrence under OWCP File No. xxxxxx634. She alleged that after return
to work, she began to experience spontaneous changes directly related to the injuries in that claim
which began to interfere with her duties. Appellant described the employment incident on June 14,
2015 as a workstation smashing her into the concrete floor as the corner struck her left knee. She
noted her prior claims and explained that, following left ankle surgery on January 10, 2016, she
returned to light-duty work in August 2017. Appellant alleged that her left ankle condition was
aggravated by extensive walking on concrete floors, carrying backpack vacuum cleaners, and
opening heavy doors and cage fencing while in the performance of duty. She also submitted
medical evidence.
By decision dated June 26, 2018, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish a medical diagnosis in connection
with the implicated employment activities.
On June 6, 2018 appellant requested a review of the written record by an OWCP hearing
representative. By decision dated November 16, 2018, OWCP’s hearing representative denied
appellant’s occupational disease claim. He noted that appellant had requested that her claim be
converted to one for a recurrence under OWCP File No. xxxxxx634, but that she had not filed a
Form CA-2a under that claim.
The Board, having duly considered the matter, concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.2 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.3
The Board notes that appellant’s prior claims OWCP File Nos. xxxxxx634, xxxxxx836 and
xxxxxx362, also involved her left knee and/or ankle. For full and fair adjudication, the case must
be returned to OWCP to administratively combine the current case record with OWCP File Nos.
xxxxxx634, xxxxxx836, and xxxxxx362. Following this and other such further development as it
deems necessary, OWCP shall issue a de novo decision. Accordingly,

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000); J.C., Docket No. 18-0649 (issued August 9, 2019).
3

D.L., Docket No. 17-1588 (issued January 28, 2019); K.T., Docket No. 17-0432 (issued August 17, 2018).

2

IT IS HEREBY ORDERED THAT the November 16, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: January 6, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

